DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on October 4, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed April 2, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered 
Regarding claim 13, the claim recites the first processing temperature is “above 72 degrees Celsius” or “above about 80 degrees Celsius” or “above about 90 degrees Celsius” and if the required temperature of claim 1 is “a range of 80 to 95 degrees Celsius”, the ranges of claim 13 would be outside of “a range of 80 to 95 degrees Celsius”. Applicant is advised to amend claims 1 and 13 accordingly. 
Claims 2-12, and 14-24 are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claim 12 requires the same processing temperature of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-7, 11-19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US 6,291,003) in view of Burnett et al. US 2009/0246336.
Regarding claims 1, 5, 12, 13 Riemann teaches a method for sanitizing food products on a production line comprising: 
-conveying food products through a first processing enclosure and onward through a second processing enclosure (col. 4,line 20-39); 
-generating a first processing atmosphere within the first processing enclosure by supplying a flow of gas, with a gas temperature above 70⁰C, to the first processing enclosure, wherein at least a portion of the surface of a food product is exposed, while travelling through the first processing enclosure, to a first processing temperature which is above about 60⁰C (col. 6, line 52-col. 7, line 20); 
-in a second processing enclosure, delivering an antimicrobial treatment to the food products when they travel through the second processing enclosure (col. 10, lines 7-23);
-wherein the food products are exposed to the processing atmosphere in the first processing enclosure for 2.5- 30 seconds (col. 7, lines 5-10). As set forth in MPEP 2144.05, in prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
-a temperature in the first processing enclosure is in the range of 80 to 95 degrees Celsius (col. 9, line 62; col. 19, line 1-5). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Riemann does not expressly disclose wherein the antimicrobial treatment delivered in the second processing enclosure comprises applying a peroxygen solution to the food product; however, Riemann does teach, “once the desired time for application of steam to the surface of meat M has been met, entrance and exit doors 154 and 156 are opened and steam chamber 114 is quickly retracted back (preferably at about 12 feet per second) to the upstream end of outer enclosure 118 to enclose additional meat M to begin the process over again. Meanwhile, as shown in FIG. 6, meat M that has been treated, continues to move through outer enclosure 118 within cooling chamber 116. Chilled fluid banks 160 spray coolant on the outer surfaces of meat M to rapidly decrease the surface temperature of meat M. This coolant prevents meat M from being cooked at its surface. The coolant W directed at meat M through nozzles 162 may be any coolant fluid such as air, water, or water, perhaps with an antimicrobial agent mixed therein. Specific antimicrobial agents that may be used include lactic acid, trisodium phosphate, acetic acid, and chlorine dioxide” (col. 10, lines 5-25). While Riemann does not expressly disclose the antimicrobial treatment to comprise a peroxygen solution, it is known in the art to use a peroxygen solution with/as an antimicrobial agent. 

Regarding claim 2, claim 1 is applied as stated above. Riemann teaches wherein delivering an antimicrobial treatment to the food products when they travel through the second processing enclosure comprises delivering a spray of an antimicrobial agent towards the food products that travels through the second processing enclosure (col. 10, lines 7-23; Figure 4).
Regarding claim 6, claim 1 is applied as stated above. Riemann further teaches the product moves through the cooling chamber to rapidly decrease the surface temperature of the meat” (col. 7, lines 22-33). While Riemann does not expressly recite “at a rate having a time constant that is less than 75%-50% of the retention time…”, it would have been within the skill level of one of ordinary skill in the art to optimize the processing time of the food product within the cooling chamber of Riemann based on the specific product, etc. (see col. 19, lines 5-10) to “rapidly decrease the surface temperature of the meat”. To do so would be obvious and routine determination to one of ordinary skill in the art.
Regarding claim 7, claim 1 is applied as stated above. Riemann teaches wherein delivering an antimicrobial treatment to the food products when they travel through the second 
Regarding claim 11, claim 1 is applied as stated above. Riemann teaches wherein the food products are exposed to the processing atmosphere in the first processing enclosure for a first processing duration; and wherein the first processing duration is in the range of 0.15 to 15 seconds, with 10 seconds being optimal (col. 7, line 6).
Regarding claim 14, claim 1 is applied as stated above. Riemann teaches wherein the surface temperature of a portion of the food product is raised, by the first processing atmosphere, to transiently reach a temperature above 72°C before exiting the first processing enclosure col. 7, lines 5-20).            
Regarding claim 15, claim 1 is applied as stated above. Riemann teaches, “Another method of reducing surface contamination of meat includes opening an entrance door to a stationary steam region of a contamination-reducing apparatus and moving the meat into the stationary steam region. The entrance door is closed and steam is directed toward the meat to increase a surface temperature of the meat to destroy, for example, coliform and other pathogenic bacteria. The temperature in the steam region achieves at least a threshold pasteurization temperature. An exit door is then opened and the meat is moved out of the steam region. The meat is then typically cooled using a coolant fluid to prevent substantial cooking at the surface of the meat.” (col. 2, lines 10-20) and further teaches “Meat M is preferably kept within steam chamber 14 for approximately 2 1/2 to 30 seconds, 10 seconds being optimal. The surface of meat M is heated one to five microns deep at approximately 160.degree. F.-198.degree. F. during this time. Meat M may also stay within steam chamber 14 a longer amount of time. However, between 2 1/2 to 30 seconds is a preferred amount of time to maintain the surface of meat M 
Regarding claim 16, claim 1 is applied as stated above. Riemann teaches processing carcass wherein the meat is conveyed into a steam chamber for pasteurization and a cooling chamber after steaming (col. 15, line 35-col. 16, line 5). While not explicitly stated, the temperature from first entering the steam chamber to a temperature which pasteurizes the food surface, would naturally elevate the surface temperature from a first surface temperature to the second surface temperature, since that is the process of pasteurization (col. 7, lines 5-20). Riemann does not expressly teach conveying the product to the second processing chamber before the surface temperature falls below the first surface temperature, however, as the product is moved to the chilling chamber “to very rapidly dissipate the heat and thus stop the transfer of heat into the meat” (col.7, line 22) and “[t]his coolant prevents meat M from being cooked at its surface” (col. 10, line 18), it is obvious that the surface temperature of the meat, being high enough to potentially cook the surface of the meat would not have fallen to a temperature below the first surface temperature (pre- pasteurization temperature) before the entering the cooling 
Regarding claim 17, claim 1 is applied as stated above. Riemann teaches processing carcass wherein the meat is conveyed into a steam chamber for pasteurization and a cooling chamber after steaming (col. 15, line 35-col. 16, line 5). Riemann does not expressly state the food products remain in the first processing chamber for a duration which is sufficiently long to raise the surface temperature of the food as claimed. However, as Riemann teaches the food product is heat pasteurized to reduce surface contamination, it would have been obvious to one well versed in the process of pasteurization that the food must be subjected to the high temperature treatment for a time long enough to substantially raise the surface temperature and properly reduce surface contamination. The determination/optimization of a sufficient temperature increase, to include “more than 4 degrees Celsius or more than 10 degrees Celsius”, would have been routine and obvious to one of ordinary skill in the art. 
Regarding claim 18, claim 1 is applied as stated above. Riemann teaches processing carcass wherein the meat is conveyed into a steam chamber for pasteurization for a time of between 2.5 to 30 seconds (col. 7, lines 5-15). Given that the present invention and Riemann both teach exposing food products in the first processing chamber for the same time duration (in the range of 0.15 to 15 seconds), the time disclosed by Riemann is shorter than that required for blanching.
Regarding claim 19, claim 1 is applied as stated above.  Riemann teaches wherein steam having a temperature of 100°C (212°F) is supplied within the first processing enclosure (col. 6, line 55).
Regarding claim 24, claim 1 is applied as stated above.  Riemann teaches wherein the food product being sanitized is meat (col. 1, line 5).                                                                                                            

Claims 8-10, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US 6,291,003) in view of Burnett et al. US 2009/0246336 and Caracciolo, Jr. US 2003/0013401.
Regarding claim 8, claim 7 is applied as stated above. Riemann further teaches rapidly chilling the meat by the use of chilled water at preferably about 40°F (col. 7, lines 25-30) or by any coolant such as air (col. 10, line 20). Riemann does not expressly provide a temperature for the gas (air); however, given the teaching of about 40°F (about 4°C) and the teaching of using the coolant “to quickly reduce the surface temperature of the meat” (col. 9, line 30), it would have been obvious to one to have the coolant gas at a temperature of no more than about 4°C, so as to support rapid cooling. 
Caracciolo teaches a method for processing meat wherein the animal carcass is cooled after thermal processing [0077] by spraying the carcass with cold gas having a temperature from about 0.6°C to about 4.4°C [0064, 0069]. Caracciolo’s teaching of “about 0.6°C” would include lower temperatures and therefore encompass “gas temperature below 0°C”. Moreover, applicant is reminded of MPEP 2144.05 (II), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
While the prior art does not expressly recite “at a sufficient flow rate to cool the surface temperature of at least a portion of the food product to a temperature below about 0°C within less than about one minute”, it would have been obvious, given the teaching of rapid cooling the product to “quickly chill the surface of the meat M to remove the heat and provide a final rinse” (Riemann, col. 7, line 32) and to “reduce the amount of microbes on the carcass” (Caracciolo, [0069], to cool the product to at temperature which would remove heat and reduce microbes. It would have been within the ambit of one of ordinary skill to discover the optimum chilling surface temperature.
Regarding claim 9, claim 1 is applied as stated above.  Riemann teaches delivering an antimicrobial treatment to the food product when they travel through the second processing enclosure comprises chilling the meat by gas (col. 10, line 20) but does not disclose a modified atmosphere wherein comprising nitrogen or oxygen. Caracciolo teaches a method for processing meat wherein the animal carcass is cooled after thermal processing [0077] by spraying the carcass with gas, such as nitrogen [0052] in a modified atmosphere (the presence of nitrogen provides a “modified atmosphere”.  The prior art does not expressly recite the volume-percentage of the cooling gas, however, as it is taught that the product is cooled to reduce microbe count on the surface of the product, it would have been within the ambit of one of ordinary skill to discover the optimum volume-percentage need for the gas to function as needed. To do so would be obvious and routine determination to one of ordinary skill in the art.
Regarding claim 10, claim 1 is applied as stated above. Riemann teaches delivering an antimicrobial treatment to the food product when they travel through the second processing 
Regarding claims 20-23, claim 1 is applied as stated about. Riemann does not expressly disclose the applying high intensity and high power acoustic waves during processing. 
Caracciolo teaches “[0074] As shown in FIG. 2, emitters 134, such as ultrasonic oscillators or speakers, are preferably positioned in the processing cells 10a-10j. The emitters 134 emit ultrasonic vibrations or oscillations in the processing cell interior 116 to loosen microbes from exterior surfaces of the carcasses and processing equipment 106. To remove a significant number of microbes, the emitters 134 preferably emit the ultrasonic vibrations while the ozone and water mixture is sprayed from sprayer 128. For example, the frequency of the ultrasonic oscillations may be about 100.6 kHz to about 848.2 kHz, or below or above this range.” Given that Caracciolo teaches that ultrasonic speakers (acoustic waves) removes a significant number of microbes to both the product and processing equipment, it would have been within the skill level of one of ordinary skill to apply the waves from a generator capable of supplying a suitable intensity needed to loosen microbes. One would have easily determined the required distance, sound pressure level, and gas pressure needed based on the equipment used and the type of product to be processed. To do so would have been routine and obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection.  
Applicant argues Riemann does not suggest the presently claimed treatment time below 4 seconds given that the prior art is directed to the method for pasteurization; however, Riemann clearly teaches:
∙ (col. 7, lines 2-20), “Meat M is preferably kept within steam chamber 14 for approximately 2 1/2 to 30 seconds, 10 seconds being optimal. The surface of meat M is heated one to five microns deep at approximately 160.degree. F.-198.degree. F. during this time. Meat M may also stay within steam chamber 14 a longer amount of time. However, between 2 1/2 to 30 seconds is a preferred amount of time to maintain the surface of meat M between 160 and 198.degree. F. to sufficiently reduce coliform bacteria, salmonella, and other pathogens. The preferred temperature range at the surface of meat M is between 160.degree. F. to 198.degree. F. The time within steam chamber 14 may be set by the speed of conveyor 25 combined with the length of steam chamber 14. The temperature of the meat surface may be extrapolated from temperature measurements taken at various locations, preferably about four, within steam chamber 14”;
∙ (col. 9, line 62), “Steam surrounds meat M preferably at a temperature of about 212.degree. F. at sea level for a preferred length of time of 10 seconds. The temperature may be anywhere within the range of about 175.degree. F.-500.degree. F.”; and
∙ (col. 19, lines 1-10), “The threshold pasteurization temperature can be from, for example, 165 to 205.degree. F. The minimum pasteurization time can be from 4 to 10 seconds and the maximum pasteurization time can be from 12 to 18 seconds. However, other values of 
Thus, while Riemann is directed to pasteurization, Riemann also teaches the duration will vary from 2.5 seconds-30 seconds and temperature in the range of 175 ℉.-500℉ (about 79.4℃ to about 260℃) “depending on a variety of factors” and it would have been obvious and routine to one of ordinary skill in the art to optimize duration time based on said factors.
Applicant argues (page 11), “In column 7, lines 11 to 14, Riemann states that the surface temperature of the meat should be maintained at 160 to 198 °F (71-92 °C) for 2.5 to 30 seconds, which would entail exposure to the steam chamber for longer as the surface temperature would not instantaneously achieve the desired temperature at which it is to be maintained for 2.5 to 30 seconds.”  However, what Riemann actually states is, “Meat M is preferably kept within steam chamber 14 for approximately 2 1/2 to 30 seconds, 10 seconds being optimal. The surface of meat M is heated one to five microns deep at approximately 160.degree. F.-198.degree. F. during this time. Meat M may also stay within steam chamber 14 a longer amount of time. However, between 21/2 to 30 seconds is a preferred amount of time to maintain the surface of meat M between 160 and 198.degree. F. to sufficiently reduce coliform bacteria, salmonella, and other pathogens.”  Applicant has misconstrued the explicit teaching of Riemann.  Meat is kept within the steam chamber for 2.5 to 30 seconds and the surface of meat is heated one to five microns deep at approximately 160-198°F during 2.5 to 30 seconds. 
With respect to the antimicrobial agents mentioned by Riemann, applicant argues Riemann teaches against the use of peroxygen solutions because peroxygen is “both a chemical 
Given the expressed teaching of Riemann (see rejection above), it would have been obvious for one to optimize the processing time and temperature to arrive at processing parameters suitable for the product and desired result. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)” (MPEP 2144.05). Therefore, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792